       Case 2:19-cv-13184-ILRL-DMD Document 87-1 Filed 10/12/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

ETDO PRODUCTIONS, LLC,

                    Plaintiff,

            v.

ALFREDO CRUZ, MICHELE ROSSI,
MICHELE HUDAK, MARISA NAQUIN,
SONYA BOURGEOIS, LISETTE BAYLE,
RENEE PASTOR, and DISCO AMIGOS
                                CIVIL ACTION NO. 19-CV-13184-ILRL-
SOCIAL AID AND PLEASURE CLUB,
                                DMD
                   Defendants.
                                                   JUDGE IVAN L.R. LEMELLE
DISCO AMIGOS SOCIAL AID AND
                                                   MAGISTRATE JUDGE DANA M.
PLEASURE CLUB,
                                                   DOUGLAS
                 Counterclaimant,

            v.

ETDO PRODUCTIONS, LLC, JERRY
LENAZ, and FRANCOIS CAMENZULI,

             Counter-Defendants.


                             DEFENDANTS’ MOTION IN LIMINE


         COMES NOW, Defendants Disco Amigos Social Aid and Pleasure Club, Alfredo Cruz,

Michele Rossi, Michele Hudak, Marisa Naquin, Sonya Bourgeois, Lisette Bayle, and Renee

Pastor (collectively the “Non-Profit”), by and through undersigned counsel, and who respectfully

request this Honorable Court to grant this motion in limine to exclude any argument, witness

testimony, documentary evidence, or other reference to the new alleged material facts and new

legal theories set forth by Plaintiff for the first time in the “Joint” Proposed Pre-Trial Order [Doc.

85].


                                                -1-
    Case 2:19-cv-13184-ILRL-DMD Document 87-1 Filed 10/12/20 Page 2 of 2




       For reasons more fully explained in the accompanying Memorandum in Support, the Non-

Profit’s motion in limine should be granted.

       The Non-Profit also asks that leave be granted for filing this motion out of time because

it concerns new matter raised last week for the first time, and for an expedited ruling on this

motion because the trial date is October 26, 2020 and the time to brief would exceed the trial date.

       RESPECTFULLY SUBMITTED this 12th day of October 2020.

                                               /s/ Thomas S. Keaty
                                               Thomas S. Keaty (#7666) – TA
                                               KEATY LAW FIRM LLC
                                               365 Canal Street, Suite 2410
                                               New Orleans, Louisiana 70130
                                               (504) 524-2100
                                               tskeaty@keatypatentfirm.com

                                               -and-

                                               /s/ Steven M. Hannan
                                               Steven M. Hannan (#33878)
                                               Hannan, Giusti & Hannan L.L.P.
                                               2201 Ridgelake Drive
                                               Metairie, Louisiana 70001
                                               (504) 831-5300
                                               steven@hghlaw.com

                                               Attorneys for ALFREDO CRUZ, MICHELE ROSSI,
                                               MICHELE HUDACK, MARISA NAQUIN, SONYA
                                               BOURGEOIS, LISETTE BAYLE, RENEE PASTOR
                                               and DISCO AMIGOS SOCIAL AID AND
                                               PLEASURE CLUB

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on October 12, 2020 a copy of the above and foregoing
DEFENDANTS’ MOTION IN LIMINE was served upon all known counsel of record via the
Court’s CM/ECF electronic filing system.
                                         By: /s/ Thomas S. Keaty
                                                     THOMAS S. KEATY




                                                 -2-
